         Case 5:18-cv-00858-G Document 778 Filed 04/16/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

 MIDSHIP PIPELINE                         §
 COMPANY, LLC,                            §
                                          §
                   Plaintiff,             §   Case Number: 5:18-cv-858-G
                                          §
                  vs.                     §   Judge: Charles Goodwin
                                          §
 TRACT NO. CN-0004.000,                   §
 1.504 ACRES OF LAND, MORE                §
 OR     LESS,   PERMANENT                 §
 EASEMENT IN CANADIAN                     §
 COUNTY, OKLAHOMA, et al.,                §
                                          §
             Defendants.                  §


STIPULATION FOR VOLUNTARY DISMISSAL OF CERTAIN DEFENDANTS

       NOW COME Plaintiff Midship Pipeline Company, LLC (“Midship”) and

Defendants Wesley and Mary E Burchfield, Co-Trustees of the Wesley and Mary E

Burchfield Revocable Living Trust, owners of the tracts of land in Grady County,

Oklahoma, more particularly described and depicted in Midship’s Verified Complaint for

Condemnation and exhibits thereto, as amended, as Tracts Nos. GR-0133.010, GR-

0134.010 and GR-0135.010, and Central Land Consulting, LLC, a third-party claiming

interest in the above-named tracts (“Stipulating Defendants”) (collectively, the “Parties”),

by and through undersigned counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(ii) and

71.1(i)(1)(B), and hereby enter into the following Stipulation:
      Case 5:18-cv-00858-G Document 778 Filed 04/16/21 Page 2 of 4




1. The Parties have reached a settlement agreement regarding all claims that have been

   filed against Stipulating Defendants in Midship’s Verified Complaint for

   Condemnation, as amended, and have executed the necessary documents and

   processed payments to effectuate the Parties’ settlement agreement (“Settlement”).

2. The Parties further stipulate that any interim or final orders or judgments issued by

   this Court or Court-appointed Commission, or any appellate court in this civil

   action, shall not apply to Stipulating Defendants and shall not be construed by any

   party as invalidating and/or modifying the terms of the Parties’ settlement

   agreement.

3. Midship hereby dismisses all claims currently pending against Wesley and Mary E

   Burchfield, Co-Trustees of the Wesley and Mary E Burchfield Revocable Living

   Trust, owners of the tracts of land in Grady County, Oklahoma, more particularly

   described and depicted in Midship’s Verified Complaint for Condemnation and

   exhibits thereto, as amended, as Tracts Nos. GR-0133.010, GR-0134.010 and GR-

   0135.010, and Central Land Consulting, LLC, a third-party claiming interest on

   Tracts Nos. GR-0133.010, GR-0134.010 and GR-0135.010 without prejudice, with

   each party bearing its own fees, costs and expenses.

4. Midship will withdraw its Motion for Summary Judgement as it relates to the

   Stipulating Defendants only.

5. This Court shall retain continuing jurisdiction to enforce the Settlement.
    Case 5:18-cv-00858-G Document 778 Filed 04/16/21 Page 3 of 4




                                         Respectfully submitted,

                                         ZABEL FREEMAN
s/ Carolyn Elefant_authorized by email   ____s/ _Thomas A. Zabel__________
Carolyn Elefant (Bar No. 425433 )        Thomas A. Zabel (Attorney in charge)
Law Offices of Carolyn Elefant 1440 G    Texas Bar No. 22235500
Street N.W. 8th Floor Washington D.C.    tzabel@zflawfirm.com
20005 202-297-6100                       Vadim O. Bourenin
carolyn@carolynelefant.com               Texas Bar No. 24076284
                                         vbourenin@zflawfirm.com
Attorney for Defendants, Wesley and      1135 Heights Boulevard,
Mary E Burchfield, Co-Trustees of        Houston, TX 77008
the Wesley and Mary E Burchfield         713-802-9117 (telephone)
Revocable Living Trust, and Central      713-802-9114 (facsimile)
Land Consulting, LLC
                                              and

                                         WILLIAMS, BOX, FORSHEE &
                                         BULLARD, PC
                                         David M. Box, OBA #21943
                                         Mason J. Schwartz, OBA #32864
                                         522 Colcord Drive
                                         Oklahoma City, OK 73102-2202
                                         ( 405) 232-0080
                                         (405) 236-5814 Fax
                                         box@wbfblaw.com
                                         dmbox@wbfblaw.com
                                               and
                                         HALL, ESTILL, HARDWICK,
                                         GABLE, GOLDEN & NELSON, P.C.
                                         Mark Banner, OBA #9643
                                         320 North Boston, Suite 200
                                         Tulsa, OK 74103-3706
                                         Telephone: (918) 594-0432
                                         Facsimile: (918) 594-0505
                                         Email: mbanner@hallestill.com

                                         Attorneys for Plaintiff
                                         Midship Pipeline Company, LLC
        Case 5:18-cv-00858-G Document 778 Filed 04/16/21 Page 4 of 4




                          CERTIFICATE OF SERVICE


      The undersigned hereby certifies that the foregoing has been filed and served via

this Court’s ECF/CM system on all the counsel of record.

                                                     /s/ Thomas Zabel
                                                      Thomas Zabel
